Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 1 of 102 PageID #: 30924




                                Exhibit 1
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 2 of 102 PageID #: 30925




                                Exhibit 2
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 3 of 102 PageID #: 30926




                                Exhibit 3
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 4 of 102 PageID #: 30927




                                Exhibit 4
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 5 of 102 PageID #: 30928




                                Exhibit 5
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 6 of 102 PageID #: 30929




                                Exhibit 6
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 7 of 102 PageID #: 30930




                                Exhibit 7
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 8 of 102 PageID #: 30931




                                Exhibit 8
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 9 of 102 PageID #: 30932




                                Exhibit 9
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 10 of 102 PageID #: 30933




                               Exhibit 10
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 11 of 102 PageID #: 30934




                               Exhibit 11
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 12 of 102 PageID #: 30935




                               Exhibit 12
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 13 of 102 PageID #: 30936




                               Exhibit 13
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 14 of 102 PageID #: 30937




                               Exhibit 14
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 15 of 102 PageID #: 30938




                               Exhibit 15
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 16 of 102 PageID #: 30939




                               Exhibit 16
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 17 of 102 PageID #: 30940




                               Exhibit 17
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 18 of 102 PageID #: 30941




                               Exhibit 18
                   Redacted in Its Entirety
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 19 of 102 PageID #: 30942




                     EXHIBIT 19
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 20 of 102 PageID #: 30943




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   NATERA, INC.,                                      )
                                                      )
          Plaintiff,                                  )    Case No. 20-125 (LPS)
                                                      )    CONSOLIDATED
          v.                                          )
                                                      )    JURY TRIAL DEMANDED
   ARCHERDX, INC., ARCHERDX, LLC and                  )
   INVITAE CORP.                                      )
                                                      )
          Defendants.                                 )

    DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFF NATERA, INC.’S
         NOTICE OF DEPOSITION PURSUANT TO FED. R. CIV. P. 30(b)(6)

         Pursuant to Rule 30 of the Federal Rules of Civil Procedure, Defendants ArcherDX, Inc.,

  ArcherDX, LLC, and Invitae Corp. (collectively, “Archer” or “Defendants”) hereby respond to

  Plaintiff Natera, Inc.’s (“Natera”) Rule 30(b)(6) Deposition Notice to Defendants (“Notice”).

               GENERAL OBJECTIONS AND OBJECTIONS TO DEFINITIONS

         The following General Objections shall be applicable to, and shall be included in,

  Defendants’ response to each deposition topic (hereafter “Topic”) listed in the Notice, whether or

  not mentioned expressly in any particular objection or response. Defendants do not waive any of

  their general objections by also stating specific objections to any particular Topic. Defendants

  reserve the right to modify and supplement any of their responses and to assert additional

  objections as necessary.

         1.      Defendants object to each and every definition and Topic to the extent that they

  seek testimony protected from discovery by (a) the attorney-client privilege, (b) work product

  immunity, or (c) any other applicable privilege or immunity.      Inadvertent disclosure of such

  information shall not constitute the waiver of any applicable privilege, doctrine, immunity, or



                                                  1
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 21 of 102 PageID #: 30944




  objection, and nothing contained in Defendants’ specific responses below is intended to be, or in

  any way shall be deemed to be, a waiver of any such applicable privilege or immunity.

            2.   Defendants object to each and every definition and Topic to the extent that they

  seek to impose any burdens inconsistent with or in addition to Defendants’ obligations under the

  applicable rules, including the Federal Rules of Civil Procedure, the Local Rules of the U.S.

  District Court for the District of Delaware, and any applicable order of the Court in the above-

  captioned matter, including the Scheduling Order and the Protective Order entered by the Court.

            3.   Defendants object to each and every definition and Topic to the extent that they are

  vague, ambiguous, overly broad, unduly burdensome, and not proportional to the needs of the case.

            4.   Defendants object to each and every definition and Topic as unduly burdensome to

  the extent that they seek testimony as to matters not known or reasonably available to Defendants;

  to the extent that they seek information not within Defendants’ possession, custody, or control; to

  the extent that they seek information more readily available to Natera from other sources; or to the

  extent they seek testimony that is not relevant to any presently-stated claim or defense in this

  action.

            5.   Defendants object to each and every definition and Topic as unduly vague to the

  extent that Natera has not sufficiently clarified or identified with sufficient particularity the

  testimony it seeks.   Defendants further object to each Topic to the extent that Natera’s failure to

  clearly or with sufficient particularity identify the testimony sought renders the preparation of a

  witness to testify as to the Topic unduly burdensome or impossible.

            6.   Defendants object to each and every definition and Topic to the extent they seek

  expert testimony or opinion and information that are the subject matter of expert discovery, the

  schedule for which is set forth in the Scheduling Order.



                                                   2
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 22 of 102 PageID #: 30945




             7.    Defendants object to each and every definition and Topic to the extent that they

  seek legal conclusions.

             8.    Defendants further object to this as an improper request for a party to present its

  contentions during a deposition.

             9.    Defendants object to each and every definition and Topic as unduly burdensome as

  they seek to depose Defendants on the contents of documents in situation in which the documents

  speak for themselves.

             10.   Defendants object to each and every definition and Topic to the extent they seek

  private, confidential, trade secret, proprietary, or commercially sensitive information from third

  parties.

             11.   Defendants object to each and every definition and Topic to the extent that the

  information is available to Natera from other more appropriate sources or modes of discovery.

             12.   Defendants object to each Topic as it requests a witness to testify on Defendants’

  behalf as to information already in Natera’s possession or information that is available to Natera

  from public sources for which the burden of obtaining such information is the same or less for

  Natera as it is for Defendants.

             13.   Defendants objects to the definition of “Defendants,” “You,” and “Your” to the

  extent they include any Defendants’ predecessors, subsidiaries related companies, present and

  former officers, directors, agents, employees, accountants, attorneys, investigators, consultants,

  and representatives on the ground that it is overbroad and unduly burdensome.      Defendants will

  interpret these terms as referring only to Defendants ArcherDX, Inc., ArcherDX, LLC, and Invitae

  Corp., and will respond only with respect to Defendants ArcherDX, Inc., ArcherDX, LLC, and

  Invitae Corp.



                                                    3
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 23 of 102 PageID #: 30946




         14.     To the extent that Defendants agree to, and do, produce a witness in response to

  any Topic, Defendants do not concede that the matters within such Topic are known to or are

  reasonably available to Defendants or that a single person has the relevant knowledge.      Nor do

  Defendants concede that any testimony given by any such witness is relevant to this action.

         15.     To the extent that Defendants agree to, and do, produce a witness in response to

  any Topic, Defendants’ agreement is not a representation that any documents, source code, or

  information referenced therein actually exist in Defendants’ possession, custody, or control, or can

  be located through a reasonable search, or that such documents or information are relevant.

         16.     To the extent Defendants agree to produce a witness to testify concerning one or

  more Topics in this Notice, that witness will testify on a mutually agreed upon date and location.

  Further, any such testimony will be subject to these objections and responses.

         17.     Defendants’ investigation is continuing and ongoing, and Defendants reserve their

  right to supplement their responses and objections as appropriate.

                            RESPONSES TO DEPOSITION TOPICS

  TOPIC NO. 1:

         The research, development, design, testing and validation of each of Your Accused

  Products, including when they were developed and identity of all persons substantively involved

  in their design and development.

  RESPONSE TO TOPIC NO. 1:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
                                                   4
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 24 of 102 PageID #: 30947




             Defendants shall only provide such information pursuant to the terms of the Protective
             Order, and the parties’ private agreements relating thereto, to the extent Defendants are
             afforded reasonable notice and a reasonable opportunity to seek consent from the party
             whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, and unduly burdensome with
            its use of terms including, but not limited to, “research, development, design, testing
            and validation,” “when they were developed,” “substantively involved,” and “design
            and development.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “each,” “all,”
            and “substantively involved.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning the design and operation

  of the accused products to the extent such information is within Defendants’ possession, custody,

  and control (and not that of its outside counsel), is ascertainable based on a reasonably diligent




                                                   5
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 25 of 102 PageID #: 30948




  investigation, and is not protected from disclosure by attorney-client privilege, work product, or

  other protections.

  TOPIC NO. 2:

         The research, development, design, testing and validation of Your Anchored Multiplex

  PCR (“AMP”) technology, including when it was developed and identity of all persons

  substantively involved in the design and development.

  RESPONSE TO TOPIC NO. 2:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he research,
            development, design, testing and validation of Your Anchored Multiplex PCR
            (“AMP”) technology” and “identity of all persons substantively involved in the design
            and development.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.


                                                  6
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 26 of 102 PageID #: 30949




         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “all,”
            “substantively involved.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify regarding Defendants’ factual

  knowledge of the design and operation of AMP technology, to the extent such information is within

  Defendants’ possession, custody, and control (and not that of its outside counsel), is ascertainable

  based on a reasonably diligent investigation, and is not protected from disclosure by attorney-client

  privilege, work product, or other protections.

  TOPIC NO. 3:

         The procedures, locations, materials, commercial tools, reagents, instruments and

  equipment used in Your preparation, manufacture, development, production, testing, validation

  and/or analysis for each of Your Accused Products.

  RESPONSE TO TOPIC NO. 3:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.

                                                   7
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 27 of 102 PageID #: 30950




             Defendants shall only provide such information pursuant to the terms of the Protective
             Order, and the parties’ private agreements relating thereto, to the extent Defendants are
             afforded reasonable notice and a reasonable opportunity to seek consent from the party
             whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he procedures,
            locations, materials, commercial tools, reagents, instruments and equipment” and
            “preparation, manufacture, development, production, testing, validation and/or analysis
            for each of Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning the design and operation

  of the accused products to the extent such information is within Defendants’ possession, custody,

  and control (and not that of its outside counsel), is ascertainable based on a reasonably diligent



                                                   8
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 28 of 102 PageID #: 30951




  investigation, and is not protected from disclosure by attorney-client privilege, work product, or

  other protections.

  TOPIC NO. 4:

         The identity, sequence and characteristics of all primers used in each of Your Accused

  Products.

  RESPONSE TO TOPIC NO. 4:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he identity, sequence
            and characteristics of all primers” and “used in each of Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined


                                                  9
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 29 of 102 PageID #: 30952




             terms for which Defendants provided objections above and/or the terms “all” and
             “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning the general characteristics

  of primers that are components of Defendants’ products accused of infringement to the extent such

  information is within Defendants’ possession, custody, and control (and not that of its outside

  counsel), is ascertainable based on a reasonably diligent investigation, and is not protected from

  disclosure by attorney-client privilege, work product, or other protections.

  TOPIC NO. 5:

         The intended use(s) of each of Your Accused Products, i.e., “Laboratory- Developed Test”

  and/or “Research Use Only.”

  RESPONSE TO TOPIC NO. 5:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.


                                                  10
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 30 of 102 PageID #: 30953




         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he intended use(s) of
            each of Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning the intended use on the

  product labeling for the Defendants’ products accused of infringement to the extent such

  information is within Defendants’ possession, custody, and control (and not that of its outside

  counsel), is ascertainable based on a reasonably diligent investigation, and is not protected from

  disclosure by attorney-client privilege, work product, or other protections.




                                                  11
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 31 of 102 PageID #: 30954




  TOPIC NO. 6:

         The methods, steps and/or processes that You, ArcherDX Clinical Services, Inc. and/or

  Your CLIA laboratory performs for each of Your Accused Products, including the primers with

  tails or no tails, target loci, molecular barcodes, types of nucleic acid and PCR conditions.

  RESPONSE TO TOPIC NO. 6:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he methods, steps
            and/or processes that You, ArcherDX Clinical Services, Inc. and/or Your CLIA
            laboratory performs” and “the primers with tails or no tails, target loci, molecular
            barcodes, types of nucleic acid and PCR conditions.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined


                                                   12
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 32 of 102 PageID #: 30955




             terms for which Defendants provided objections above and/or the terms “performs”
             and “conditions.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify regarding the general steps

  undertaken during utilization by Defendants of the accused products to the extent such information

  is within Defendants’ possession, custody, and control (and not that of its outside counsel), is

  ascertainable based on a reasonably diligent investigation, and is not protected from disclosure by

  attorney-client privilege, work product, or other protections.

  TOPIC NO. 7:

         The number of times You, ArcherDX Clinical Services, Inc. and/or Your CLIA laboratory

  have performed the steps and/or processes associated with each of Your Accused Products on or

  after January 21, 2020.

  RESPONSE TO TOPIC NO. 7:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.


                                                  13
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 33 of 102 PageID #: 30956




         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he number of times
            You, ArcherDX Clinical Services, Inc. and/or Your CLIA laboratory have performed
            the steps and/or processes associated with each of Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any geographic information or other
            limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “number of
            times” and “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  designate one or more reasonably prepared witnesses to testify regarding the content of produced

  documents sufficient to show Defendants’ use of products accused of infringing.

  TOPIC NO. 8:

         The policies and procedures relating to business records associated with the use and/or

  performance of each of Your Accused Products in connection with the services provided by You,

  ArcherDX Clinical Services, Inc. and/or Your CLIA laboratory.


                                                  14
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 34 of 102 PageID #: 30957




  RESPONSE TO TOPIC NO. 8:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “[t]he policies and
           procedures relating to business records associated with the use and/or performance of
           each of Your Accused Products.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “use,”
           “performance,” “each,” and “provided.”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.


                                                15
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 35 of 102 PageID #: 30958




         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify regarding Defendants’ factual

  knowledge during the ordinary course of business of Defendants’ record-keeping policies or

  procedures relating to those records of the internal use of the accused products if and to the extent

  they exist, to the extent such information is within Defendants’ possession, custody, and control

  (and not that of its outside counsel), is ascertainable based on a reasonably diligent investigation,

  and is not protected from disclosure by attorney-client privilege, work product, or other

  protections.

  TOPIC NO. 9:

         The circumstances and communications relating to regulatory status of any of Your

  Accused Products.

  RESPONSE TO TOPIC NO. 9:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “circumstances and
            communications relating to regulatory status.”

                                                   16
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 36 of 102 PageID #: 30959




         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “circumstance”
            and “any.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning the current regulatory

  status of the accused products to the extent such information is within Defendants’ possession,

  custody, and control (and not that of its outside counsel), is ascertainable based on a reasonably

  diligent investigation, and is not protected from disclosure by attorney-client privilege, work

  product, or other protections.

  TOPIC NO. 10:

         Communications and agreements between You and Third Parties concerning the design,

  development, testing, performance, use, benefits, customization and/or operation of each of Your

  Accused Products, including the primers, target loci, molecular barcodes, types of nucleic acid and

  PCR conditions.


                                                  17
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 37 of 102 PageID #: 30960




  RESPONSE TO TOPIC NO. 10:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “the design, development,
           testing, performance, use, benefits, customization and/or operation” and “primers,
           target loci, molecular barcodes, types of nucleic acid and PCR conditions.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms
           “communications,” “each,” and “conditions.”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.


                                                18
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 38 of 102 PageID #: 30961




         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants are willing

  to meet and confer regarding this topic.

  TOPIC NO. 11:

         Any efforts to design around the Asserted Patents.

  RESPONSE TO TOPIC NO. 11:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[a]ny efforts to design
            around the Asserted Patents.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “any.”

                                                  19
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 39 of 102 PageID #: 30962




         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants state that

  they do not have information responsive to this request.

  TOPIC NO. 12:

         The date of first offer for sale and sale of each of Your Accused Products.

  RESPONSE TO TOPIC NO. 12:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he date of first offer
            for sale and sale of each of Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
                                                  20
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 40 of 102 PageID #: 30963




             other limitations that would sufficiently narrow the topic to relevant, reasonably
             ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  designate one or more reasonably prepared witness to testify regarding the content of produced

  documents sufficient to show the date of first sale of Defendants’ products accused of infringing.

  TOPIC NO. 13:

         Promotion and marketing of each of Your Accused Products, including marketing strategy,

  sales methods, distribution channels and promotional programs.

  RESPONSE TO TOPIC NO. 13:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.




                                                  21
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 41 of 102 PageID #: 30964




         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[p]romotion and
            marketing” and “marketing strategy, sales methods, distribution channels and
            promotional programs.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “each,”
            “methods,” and “programs.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify regarding Defendants’ marketing of

  the accused products to the extent such information is within Defendants’ possession, custody, and

  control (and not that of its outside counsel), is ascertainable based on a reasonably diligent

  investigation, and is not protected from disclosure by attorney-client privilege, work product, or

  other protections.




                                                  22
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 42 of 102 PageID #: 30965




  TOPIC NO. 14:

         Sales of each of Your Accused Products, including net and gross revenues and sales, unit

  sales, unit and extended price, gross and net profits, and costs (including costs of goods sold,

  standard costs, incremental costs, and all fixed and variable costs) by transaction date, month and

  year for each of Your Accused Products, and the identity of Your customers and contracts

  governing such sales.

  RESPONSE TO TOPIC NO. 14:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “net and gross revenues
            and sales, unit sales, unit and extended price, gross and net profits, and costs,” “costs
            of goods sold, standard costs, incremental costs, and all fixed and variable costs,” and
            “by transaction date, month and year.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.


                                                  23
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 43 of 102 PageID #: 30966




         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “each” and
            “all.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witness to testify concerning sales of the accused

  products, described in ARCHER01567478, which is responsive to this Topic.

  TOPIC NO. 15:

         Other income related to, caused by or derived from the Accused Products, including sales

  of products used in conjunction with the Accused Products and revenues attributable to the

  Accused Products and any associated costs and expenses.

  RESPONSE TO TOPIC NO. 15:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.



                                                  24
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 44 of 102 PageID #: 30967




         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “sales of products used in
            conjunction with the Accused Products” and “associated costs and expenses.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “other,”
            “derived,” “conjunction,” “attributable,” and “any.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants are willing

  to meet and confer regarding this topic.

  TOPIC NO. 16:

         Your process, procedures and policies for pursuing and securing CDx/CTA projects,

  partnerships, contracts, opportunities and lost opportunities relating to the Accused Products

  RESPONSE TO TOPIC NO. 16:

         In addition to and without limiting the foregoing General Objections:



                                                  25
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 45 of 102 PageID #: 30968




        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “process, procedures and
           policies for pursuing and securing CDx/CTA projects, partnerships, contracts,
           opportunities” and “opportunities and lost opportunities relating to the Accused
           Products.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “pursuing,”
           “securing,” “CDx/CTA,” and “relating.”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.

        j) Defendants further object that this topic is duplicative of other topics in this Notice.



                                                 26
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 46 of 102 PageID #: 30969




         Subject to and without waiving its General and Specific Objections, Defendants are willing

  to meet and confer regarding this request.

  TOPIC NO. 17:

         Inventory of each of Your Accused Products.

  RESPONSE TO TOPIC NO. 17:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[i]nventory of each of
            Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “each.”




                                                 27
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 47 of 102 PageID #: 30970




         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree that this request is proportional to the needs of the case and do not agree to produce a witness.

  TOPIC NO. 18:

         Analysis or estimations of actual and future market share and sales of each of Your

  Accused Products.

  RESPONSE TO TOPIC NO. 18:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Analysis or estimations
            of actual and future market share and sales.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.




                                                    28
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 48 of 102 PageID #: 30971




         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “actual,”
            “future,” and “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witness to testify concerning Defendants’ factual

  knowledge regarding estimations of actual and future market share for the accused products to the

  extent such information is within Defendants’ possession, custody, and control (and not that of its

  outside counsel), is ascertainable based on reasonably diligent investigation, and is not protected

  from disclosure by attorney-client privilege, work product, or other protections.

  TOPIC NO. 19:

         Pricing and pricing strategy, policies and procedures for each of Your Accused Products,

  including discounts, rebates, reimbursements and/or incentives.

  RESPONSE TO TOPIC NO. 19:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the

                                                  29
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 49 of 102 PageID #: 30972




             confidentiality of third party trade secrets and other confidential information.
             Defendants shall only provide such information pursuant to the terms of the Protective
             Order, and the parties’ private agreements relating thereto, to the extent Defendants are
             afforded reasonable notice and a reasonable opportunity to seek consent from the party
             whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “pricing and pricing
            strategy, policies and procedures” and “discounts, rebates, reimbursements and/or
            incentives.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning the pricing of the accused

  products to the extent such information is within Defendants’ possession, custody, and control

  (and not that of its outside counsel), is ascertainable based on a reasonably diligent investigation,



                                                   30
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 50 of 102 PageID #: 30973




  and is not protected from disclosure by attorney-client privilege, work product, or other

  protections.

  TOPIC NO. 20:

         Business activities and timelines concerning obtaining private and/or public insurance

  coverage for each of Your Accused Products.

  RESPONSE TO TOPIC NO. 20:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “private and/or public
            insurance coverage for each of Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined


                                                 31
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 51 of 102 PageID #: 30974




             terms for which Defendants provided objections above and/or the terms “activities,”
             “private,” “public,” and “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants are willing

  to meet and confer regarding this topic.

  TOPIC NO. 21:

         Forecasts, projections, and assessments of actual and future reimbursement rates through

  private and/or public insurance for each of Your Accused Products.

  RESPONSE TO TOPIC NO. 21:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[f]orecasts, projections,
            and assessments of actual and future reimbursement rates through private and/or public
            insurance.”

                                                  32
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 52 of 102 PageID #: 30975




         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         Subject to and without waiving its General and Specific Objections, Defendants are willing

  to meet and confer regarding this topic.

  TOPIC NO. 22:

         The indications for uses that are currently or anticipated to be covered by private and/or

  public insurers for each of Your Accused Products.

  RESPONSE TO TOPIC NO. 22:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

                                                 33
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 53 of 102 PageID #: 30976




         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “indications for uses that
            are currently or anticipated to be covered by private and/or public insurers.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “uses” and
            “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants agree to

  designate one more reasonably prepared witnesses to testify regarding produced documents

  sufficient to show the intended uses for Defendants’ products accused by Natera.

  TOPIC NO. 23:

         The market, competitors, and competing products for each of Your Accused Products,

  including the revenues, profits, market shares and/or pricing of those competing products.

  RESPONSE TO TOPIC NO. 23:

         In addition to and without limiting the foregoing General Objections:
                                                  34
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 54 of 102 PageID #: 30977




         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “market, competitors, and
            competing products for each of Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “market,”
            “competitors,” “competing products,” and “each.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witness to testify regarding the identities of competitors

                                                  35
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 55 of 102 PageID #: 30978




  and competing products for the accused products to the extent such information is within

  Defendants’ possession, custody, and control (and not that of its outside counsel), is ascertainable

  based on reasonably diligent investigation, and is not protected from disclosure by attorney-client

  privilege, work product, or other protections.

  TOPIC NO. 24:

         Performance and pricing comparisons between any of Your Accused Products and any

  products that compete with the Accused Products.

  RESPONSE TO TOPIC NO. 24:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Performance and pricing
            comparisons between any of Your Accused Products and any products that compete
            with the Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

                                                   36
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 56 of 102 PageID #: 30979




         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms
            “performance,” “pricing,” “any,” and “compete.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witness to testify regarding performance and pricing

  comparisons between any the Accused Products and products that compete with the accused

  products to the extent such information is within Defendants’ possession, custody, and control

  (and not that of its outside counsel), is ascertainable based on reasonably diligent investigation,

  and is not protected from disclosure by attorney-client privilege, work product, or other

  protections.

  TOPIC NO. 25:

         The contribution of Your AMP technology to the Accused Products, including its

  importance, features and benefits.

  RESPONSE TO TOPIC NO. 25:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.

                                                  37
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 57 of 102 PageID #: 30980




             Defendants shall only provide such information pursuant to the terms of the Protective
             Order, and the parties’ private agreements relating thereto, to the extent Defendants are
             afforded reasonable notice and a reasonable opportunity to seek consent from the party
             whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he contribution of
            Your AMP technology to the Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “contribution”
            and “technology.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants state that

  they will not designate a witness to testify regarding this topic.

  TOPIC NO. 26:

         Comparisons between Your AMP technology and any technology used in products that

  compete with the Accused Products, including comparisons on costs and performance metrics.


                                                   38
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 58 of 102 PageID #: 30981




  RESPONSE TO TOPIC NO. 26:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “[c]omparisons between
           Your AMP technology and any technology used in products that compete with the
           Accused Products.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “any” and
           “compete”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.


                                                39
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 59 of 102 PageID #: 30982




         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witness to testify regarding performance and pricing

  comparisons between any of the accused products and products that compete with the accused

  products to the extent such information is within Defendants’ possession, custody, and control

  (and not that of its outside counsel), is ascertainable based on reasonably diligent investigation,

  and is not protected from disclosure by attorney-client privilege, work product, or other

  protections.

  TOPIC NO. 27:

         The identities of person(s) to whom You have provided any of Your Accused Products,

  including the date, quantity, identity of the Accused Product(s), primers, target loci, molecular

  barcodes and PCR conditions to be used for such Accused Product(s).

  RESPONSE TO TOPIC NO. 27:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he identities of
            person(s) to whom You have provided any of Your Accused Products.”

                                                  40
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 60 of 102 PageID #: 30983




         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “any” and
            “used.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness on this topic.

  TOPIC NO. 28:

         Your policies and practices relating to licensing of any technology or intellectual property.

  RESPONSE TO TOPIC NO. 28:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are



                                                  41
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 61 of 102 PageID #: 30984




             afforded reasonable notice and a reasonable opportunity to seek consent from the party
             whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Your policies and
            practices relating to licensing of any technology or intellectual property.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “practices” and
            “any.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning Defendants’ policies

  regarding licensing intellectual property related to the accused products to the extent such

  information is within Defendants’ possession, custody, and control (and not that of its outside

  counsel), is ascertainable based on a reasonably diligent investigation, and is not protected from

  disclosure by attorney-client privilege, work product, or other protections.


                                                  42
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 62 of 102 PageID #: 30985




  TOPIC NO. 29:

        Your knowledge of licenses and their financial terms in the industry in which each of Your

  Accused Products compete.

  RESPONSE TO TOPIC NO. 29:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “Your knowledge of
           licenses and their financial terms in the industry in which each of Your Accused
           Products compete.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “knowledge”
           and “each.”




                                                43
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 63 of 102 PageID #: 30986




         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness on this topic.

  TOPIC NO. 30:

         Any licenses, contracts and/or agreements that relate to Your AMP technology or Your

  Accused Products.

  RESPONSE TO TOPIC NO. 30:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[a]ny licenses, contracts
            and/or agreements that relate to Your AMP technology or Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

                                                  44
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 64 of 102 PageID #: 30987




         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “any” and
            “relate.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants are willing

  to meet and confer regarding this topic.

  TOPIC NO. 31:

         All royalties paid by You in relation to the Accused Products.

  RESPONSE TO TOPIC NO. 31:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

                                                  45
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 65 of 102 PageID #: 30988




         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[a]ll royalties paid by
            You in relation to the Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “all.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witness to testify regarding royalties paid related to the

  accused products to the extent such information is within Defendants’ possession, custody, and

  control (and not that of its outside counsel), is ascertainable based on reasonably diligent

  investigation, and is not protected from disclosure by attorney-client privilege, work product, or

  other protections.

  TOPIC NO. 32:

         All efforts by You or on Your behalf to monitor Natera’s diagnostic cfDNA-based testing.




                                                  46
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 66 of 102 PageID #: 30989




  RESPONSE TO TOPIC NO. 32:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “[a]ll efforts by You or
           on Your behalf to monitor Natera’s diagnostic cfDNA-based testing.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “all” “efforts,”
           and “monitor.”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.

        j) Defendants further object that this topic is duplicative of other topics in this Notice.

                                                 47
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 67 of 102 PageID #: 30990




         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to provide a witness responsive to this topic.

  TOPIC NO. 33:

         The date and factual circumstances underlying when You first became aware of the

  Asserted Patents or any application from which any Asserted Patent claims priority, including the

  dates, circumstances, persons involved and steps taken, if any, to investigate whether any of Your

  Accused Products infringe the Asserted Patents.

  RESPONSE TO TOPIC NO. 33:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he date and factual
            circumstances” and “any application from which any Asserted Patent claims priority.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.


                                                  48
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 68 of 102 PageID #: 30991




         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “aware,”
            “any,” circumstances,” and “investigate.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witness to testify regarding the date and circumstances

  upon which they became aware of the asserted patents to the extent such information is within

  Defendants’ possession, custody, and control (and not that of its outside counsel), is ascertainable

  based on reasonably diligent investigation, and is not protected from disclosure by attorney-client

  privilege, work product, or other protections.

  TOPIC NO. 34:

         Your knowledge of any commercial success, praise or skepticism, recognition by others,

  long-felt need, failed attempts or teaching away by others, copying of the inventions described in

  the Asserted Patents.

  RESPONSE TO TOPIC NO. 34:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.

                                                   49
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 69 of 102 PageID #: 30992




             Defendants shall only provide such information pursuant to the terms of the Protective
             Order, and the parties’ private agreements relating thereto, to the extent Defendants are
             afforded reasonable notice and a reasonable opportunity to seek consent from the party
             whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Your knowledge of any
            commercial success, praise or skepticism, recognition by others, long-felt need, failed
            attempts or teaching away by others, copying of the inventions described in the
            Asserted Patents.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness to testify on this topic.

  TOPIC NO. 35:

         Your communications with any Third Parties regarding Natera, Natera’s Asserted Patents,

  the subject matter of the Asserted Patents and/or this Action.

                                                    50
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 70 of 102 PageID #: 30993




  RESPONSE TO TOPIC NO. 35:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “Your communications
           with any Third Parties.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “any” and
           “regarding.”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.

        j) Defendants further object that this topic is duplicative of other topics in this Notice.

                                                 51
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 71 of 102 PageID #: 30994




         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to provide a witness to testify regarding this topic.

  TOPIC NO. 36:

         The use of cell-free or cellular DNA isolated from a biological sample in Your Accused

  Products, including the dates of such use and the people involved.

  RESPONSE TO TOPIC NO. 36:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he use of cell-free or
            cellular DNA isolated from a biological sample in Your Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined


                                                   52
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 72 of 102 PageID #: 30995




              terms for which Defendants provided objections above and/or the terms “use” and
              “involved.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants state that

  they will designate one or more reasonably prepared witnesses to testify regarding the facts and

  circumstances of their first use of cell-free DNA in connection with the accused products, to the

  extent such information is within Defendants’ possession, custody, and control (and not that of its

  outside counsel), is ascertainable based on reasonably diligent investigation, and is not protected

  from disclosure by attorney-client privilege, work product, or other protections.

  TOPIC NO. 37:

         The performance of a second, nested PCR in Your Accused Products, including the dates

  of such use and the people involved:

         a.      using one-sided nested PCR;

         b.      using an amplification reaction based on the use of a primer complementary to a

  tail sequence on a gene specific primer;

         c.      using an inner-target-specific primer that includes a sequencing tag;

         d.      using a primer binding site that is internal to the primer binding site of the target-

  specific primers of the first PCR because the primer binding sites overlap; and

         e.      using a universal primer that is different from the universal primer used in the first

  PCR.


                                                  53
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 73 of 102 PageID #: 30996




  RESPONSE TO TOPIC NO. 37:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “[t]he performance of a
           second, nested PCR in Your Accused Products.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms
           “performance,” “using,” and “use.”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.

        j) Defendants further object that this topic is duplicative of other topics in this Notice.

                                                 54
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 74 of 102 PageID #: 30997




         Subject to and without waiving its General and Specific Objections, Defendants are willing

  to meet and confer on this Topic.

  TOPIC NO. 38:

         The performance of an amplification process in which the length of the annealing step is

  greater than 3 minutes or contains an overlapping annealing and extension step or uses an

  annealing temperature that is greater than a melting temperature of the at least 2 primers in Your

  Accused Products, including the dates of such use and the people involved.

  RESPONSE TO TOPIC NO. 38:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he performance of an
            amplification process in which the length of the annealing step is greater than 3 minutes
            or contains an overlapping annealing and extension step or uses an annealing
            temperature that is greater than a melting temperature of the at least 2 primers in Your
            Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or

                                                 55
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 75 of 102 PageID #: 30998




              other limitations that would sufficiently narrow the topic to relevant, reasonably
              ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms
            “performance,” “annealing temperature,” “overlapping annealing and extension step,”
            and “annealing temperature that is greater than a melting temperature of the at least 2
            primers.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning the design and operation

  of the accused products to the extent such information is within Defendants’ possession, custody,

  and control (and not that of its outside counsel), is ascertainable based on a reasonably diligent

  investigation, and is not protected from disclosure by attorney-client privilege, work product, or

  other protections.

  TOPIC NO. 39:

         The research, development and work relating to the alleged prior invention of:

         a.      Your Accused Products that incorporate the AMP technology, as exemplified by

  ALK, RET, ROS1 Fusion Detection Kit v1 (ARRv1) and LiquidPlex (formerly known as Reveal

  ctDNA), including the circumstances, documents, disclosure, date of sale or offer for sale,

  evidence of public use and the persons involved in such research, development and work.




                                                  56
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 76 of 102 PageID #: 30999




         b.     Researchers at Massachusetts General Hospital, as exemplified in patents related to

  the AMP system (i.e., U.S. Patent Nos. 10,017,810 and 10,450,597; WO 2013/169339; and U.S.

  Patent Pub. No. 2015/0211050), including the circumstances, documents, disclosure, date of sale

  or offer for sale, evidence of public use and the persons involved in such research, development

  and work.

  RESPONSE TO TOPIC NO. 39:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he research,
            development and work relating to the alleged prior invention” and “the circumstances,
            documents, disclosure, date of sale or offer for sale, evidence of public use and the
            persons involved in such research, development and work.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative

                                                 57
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 77 of 102 PageID #: 31000




             or cumulative of other discovery, particularly insofar as it contains any of the defined
             terms for which Defendants provided objections above and/or the terms “work,”
             “circumstances,” and “disclosure.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning the research and

  development of Defendants’ ARRv1 and LiquidPlex products to the extent such information is

  within Defendants’ possession, custody, and control (and not that of its outside counsel), is

  ascertainable based on a reasonably diligent investigation, and is not protected from disclosure by

  attorney-client privilege, work product, or other protections.

  TOPIC NO. 40:

         Your knowledge of the commercial availability of high throughput sequencing, isolation

  of cell-free DNA and performance of PCR, including the dates, factual circumstances and

  documents.

  RESPONSE TO TOPIC NO. 40:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are

                                                  58
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 78 of 102 PageID #: 31001




             afforded reasonable notice and a reasonable opportunity to seek consent from the party
             whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Your knowledge of the
            commercial availability of high throughput sequencing, isolation of cell-free DNA and
            performance of PCR.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “knowledge”
            and “performance.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness to testify regarding this topic.

  TOPIC NO. 41:

         Your knowledge of the determination of a melting temperature of primers that are used in

  the Accused Products, including dates, factual circumstances and documents.



                                                   59
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 79 of 102 PageID #: 31002




  RESPONSE TO TOPIC NO. 41:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “Your knowledge of the
           determination of a melting temperature of primers that are used in the Accused
           Products.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “knowledge”
           and “a melting temperature of primers that are used in the Accused Products.”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.


                                                60
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 80 of 102 PageID #: 31003




         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify concerning the determination of

  melting temperature of primers in the accused products to the extent such information is within

  Defendants’ possession, custody, and control (and not that of its outside counsel), is ascertainable

  based on a reasonably diligent investigation, and is not protected from disclosure by attorney-client

  privilege, work product, or other protections.

  TOPIC NO. 42:

         Any opinions of counsel on infringement and/or invalidity of the Asserted Patents.

  RESPONSE TO TOPIC NO. 42:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[a]ny opinions of counsel
            on infringement and/or invalidity of the Asserted Patents.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.



                                                   61
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 81 of 102 PageID #: 31004




         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “any.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will not

  provide a witness for opinions of counsel as they are protected by the attorney-client privilege,

  attorney work product doctrine, and/or other statutory or common law privilege.

  TOPIC NO. 43:

         Your corporate organization and structure, including the identity of departments, groups

  and/or individuals with the most knowledge regarding:

         a.     the sales and marketing of each of Your Accused Products;

         b.     the technical research and development of each of Your Accused Products;

         c.     the manufacturing and production of each of Your Accused Products;

         d.     the design, structure and operation of each of Your Accused Products;

         e.     the profits and/or losses generated from sales of each of Your Accused Products;

  and

         f.     the licensing of any patents or intellectual property relating to each of Your

  Accused Products.

                                                  62
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 82 of 102 PageID #: 31005




  RESPONSE TO TOPIC NO. 43:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “the identity of
           departments, groups and/or individuals with the most knowledge regarding: a. the sales
           and marketing of each of Your Accused Products; b. the technical research and
           development of each of Your Accused Products; c. the manufacturing and production
           of each of Your Accused Products; d. the design, structure and operation of each of
           Your Accused Products; e. the profits and/or losses generated from sales of each of
           Your Accused Products; and f. the licensing of any patents or intellectual property
           relating to each of Your Accused Products.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “most,”
           “each,” and “relating.”




                                                63
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 83 of 102 PageID #: 31006




         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify regarding Defendants’ corporate

  structure to the extent such information is within Defendants’ possession, custody, and control

  (and not that of its outside counsel), is ascertainable based on a reasonably diligent investigation,

  and is not protected from disclosure by attorney-client privilege, work product, or other

  protections.

  TOPIC NO. 44:

         Your corporate structure prior to and after the acquisition/merger of ArcherDX, Inc. and

  Invitae Corporation consummated on October 2, 2020.

  RESPONSE TO TOPIC NO. 44:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.


                                                   64
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 84 of 102 PageID #: 31007




         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Your corporate structure
            prior to and after the acquisition/merger of ArcherDX, Inc. and Invitae Corporation
            consummated on October 2, 2020.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “prior” and
            “after.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants will

  provide one or more reasonably prepared witnesses to testify regarding Defendants’ corporate

  structure to the extent such information is within Defendants’ possession, custody, and control

  (and not that of its outside counsel), is ascertainable based on a reasonably diligent investigation,

  and is not protected from disclosure by attorney-client privilege, work product, or other

  protections.




                                                   65
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 85 of 102 PageID #: 31008




  TOPIC NO. 45:

         Invitae’s valuation of ArcherDX developed, generated or used in connection with the

  acquisition of ArcherDX, Inc.

  RESPONSE TO TOPIC NO. 45:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Invitae’s valuation of
            ArcherDX developed, generated or used in connection with the acquisition of
            ArcherDX, Inc.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “valuation,”
            “developed,” “generated,” and “used.”




                                                 66
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 86 of 102 PageID #: 31009




         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants are willing

  to meet and confer regarding this topic.

  TOPIC NO. 46:

         Invitae’s valuation of Genosity developed, generated or used in connection with the

  acquisition of Genosity Inc.

  RESPONSE TO TOPIC NO. 46:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Invitae’s valuation of
            Genosity developed, generated or used in connection with the acquisition of Genosity
            Inc.”




                                                  67
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 87 of 102 PageID #: 31010




         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “valuation,”
            “developed,” “generated,” and “used.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants state that

  they are willing to meet and confer regarding this topic.

  TOPIC NO. 47:

         The uses of the Accused Products by You or Third Parties relating to obtaining FDA

  approvals of any of the Accused Products.

  RESPONSE TO TOPIC NO. 47:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective

                                                  68
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 88 of 102 PageID #: 31011




             Order, and the parties’ private agreements relating thereto, to the extent Defendants are
             afforded reasonable notice and a reasonable opportunity to seek consent from the party
             whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he uses of the Accused
            Products by You or Third Parties relating to obtaining FDA approvals of any of the
            Accused Products.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “uses,”
            “obtaining,” “approvals,” and “any.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness to testify regarding this topic.

  TOPIC NO. 48:

         Your knowledge of facts relating to whether Natera delayed unduly in the prosecution of

  the Asserted Patents and any prejudice to You.


                                                   69
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 89 of 102 PageID #: 31012




  RESPONSE TO TOPIC NO. 48:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “Your knowledge of facts
           relating to whether Natera delayed unduly in the prosecution of the Asserted Patents
           and any prejudice to You.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “knowledge”
           and “any.”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.


                                                70
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 90 of 102 PageID #: 31013




         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness to testify regarding this topic.

  TOPIC NO. 49:

         Your knowledge of facts relating to whether Natera misrepresented or omitted material

  information to the United States Patent and Trademark Office (“PTO”) with the intent to deceive

  the PTO during the prosecution of the Asserted Patents.

  RESPONSE TO TOPIC NO. 49:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Your knowledge of facts
            relating to whether Natera misrepresented or omitted material information to the United
            States Patent and Trademark Office (“PTO”) with the intent to deceive the PTO during
            the prosecution of the Asserted Patents.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or


                                                   71
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 91 of 102 PageID #: 31014




             other limitations that would sufficiently narrow the topic to relevant, reasonably
             ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “relating,”
            “material,” and “intent.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness to testify regarding this topic.

  TOPIC NO. 50:

         Your knowledge of facts relating to whether Natera filed its patent applications only after

  one of its senior executives left Natera, began working for ArcherDX, gained access to confidential

  information relating to ArcherDX’s Accused Products and then returned to Natera and that Natera

  did not invent the method of amplifying DNA employed in the AMP process.

  RESPONSE TO TOPIC NO. 50:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are


                                                   72
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 92 of 102 PageID #: 31015




             afforded reasonable notice and a reasonable opportunity to seek consent from the party
             whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Your knowledge of facts
            relating to whether Natera filed its patent applications only after one of its senior
            executives left Natera, began working for ArcherDX, gained access to confidential
            information relating to ArcherDX’s Accused Products and then returned to Natera.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “knowledge”
            and “employed.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness to testify regarding this topic.




                                                   73
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 93 of 102 PageID #: 31016




  TOPIC NO. 51:

         Your knowledge of (i) whether and how Natera has been and/or will be injured by Your

  alleged infringement of the Asserted Patents; (ii) whether the public interest would be served by a

  permanent injunction in this Action; and (iii) the effect a permanent injunction would have on You.

  RESPONSE TO TOPIC NO. 51:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “whether and how Natera
            has been and/or will be injured by Your alleged infringement of the Asserted Patents,”
            “whether the public interest would be served by a permanent injunction in this Action,”
            and “the effect a permanent injunction would have on You.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined


                                                  74
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 94 of 102 PageID #: 31017




             terms for which Defendants provided objections above and/or the terms “injured,”
             “public interest,” and “effect.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness to testify regarding this topic.

  TOPIC NO. 52:

         The preparation of and Your responses to Plaintiff’s Interrogatories, including the

  substance of Your written responses, the substance of any document referenced in Your written

  responses, identification of individuals involved in preparing Your responses and sources You

  referenced in preparing Your responses.

  RESPONSE TO TOPIC NO. 52:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.




                                                   75
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 95 of 102 PageID #: 31018




         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “[t]he preparation of and
            Your responses to Plaintiff’s Interrogatories.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “the substance
            of Your written responses,” “the substance of any document referenced in Your written
            responses,” “identification of individuals involved in preparing Your responses,” and
            “sources You referenced in preparing Your responses.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness regarding this topic.

  TOPIC NO. 53:

         The steps taken by You to identify, collect and produce documents and information in this

  Action, including (i) the identifies of all people involved in collecting and preparing documents

  for production; (ii) all steps taken to identify document custodians and document repositories; and

  (iii) all steps taken to identify individuals with knowledge relevant to this Action.




                                                   76
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 96 of 102 PageID #: 31019




  RESPONSE TO TOPIC NO. 53:

        In addition to and without limiting the foregoing General Objections:

        a) Defendants object to the extent this Topic seeks information that is protected from
           disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
           statutory or common law privilege.

        b) Defendants further object to the extent this Topic seeks information protected from
           disclosure by Defendants’ contractual, legal or other obligations to maintain the
           confidentiality of third party trade secrets and other confidential information.
           Defendants shall only provide such information pursuant to the terms of the Protective
           Order, and the parties’ private agreements relating thereto, to the extent Defendants are
           afforded reasonable notice and a reasonable opportunity to seek consent from the party
           whose confidential information is sought.

        c) Defendants further object to the extent this Topic improperly seeks expert opinion or
           legal conclusions.

        d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
           burdensome and/or directed to irrelevant information that is disproportionate to the
           needs of the case and seeks irrelevant information in seeking “[t]he steps taken by You
           to identify, collect and produce documents and information in this Action.”

        e) Defendants further object that the Topic is vague and ambiguous on the basis that it
           relies on defined terms (for the reasons set forth in the General Objections), is
           improperly compound, grammatically incorrect, and/or internally inconsistent.

        f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
           burdensome insofar as it is not bounded by any timeframe, geographic information, or
           other limitations that would sufficiently narrow the topic to relevant, reasonably
           ascertainable subject matter.

        g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
           unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
           or cumulative of other discovery, particularly insofar as it contains any of the defined
           terms for which Defendants provided objections above and/or the terms “identifies,”
           “all,” “preparing,” and “relevant.”

        h) Defendants further object to this Topic as seeking information that is not relevant to
           any claim or defense at issue in this litigation and/or which is not proportional to the
           needs of the case.

        i) Defendants further object that the Topic seeks information which is more properly
           sought through other types of discovery including interrogatories and requests for
           production.

        j) Defendants further object that this topic is duplicative of other topics in this Notice.

                                                 77
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 97 of 102 PageID #: 31020




         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to produce a witness to testify regarding this topic.

  TOPIC NO. 54:

         Your policies, procedures and practices relating to the retention, preservation, and

  destruction of data, documents and document repositories, including any document hold policy

  that You implemented for purposes of preserving evidence for litigation relating to any the

  Asserted Patents.

  RESPONSE TO TOPIC NO. 54:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the
            needs of the case and seeks irrelevant information in seeking “Your policies,
            procedures and practices relating to the retention, preservation, and destruction of data,
            documents and document repositories.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

                                                   78
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 98 of 102 PageID #: 31021




         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the terms “any” and
            “relating.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness to testify regarding this topic.

  TOPIC NO. 55:

         All persons with knowledge of the topics in Paragraphs 1-54 and the existence and location

  of documents relating to the topics in Paragraphs 1-54.

  RESPONSE TO TOPIC NO. 55:

         In addition to and without limiting the foregoing General Objections:

         a) Defendants object to the extent this Topic seeks information that is protected from
            disclosure by the attorney-client privilege, attorney work product doctrine, and/or other
            statutory or common law privilege.

         b) Defendants further object to the extent this Topic seeks information protected from
            disclosure by Defendants’ contractual, legal or other obligations to maintain the
            confidentiality of third party trade secrets and other confidential information.
            Defendants shall only provide such information pursuant to the terms of the Protective
            Order, and the parties’ private agreements relating thereto, to the extent Defendants are
            afforded reasonable notice and a reasonable opportunity to seek consent from the party
            whose confidential information is sought.

         c) Defendants further object to the extent this Topic improperly seeks expert opinion or
            legal conclusions.

         d) Defendants object that this Topic is vague, ambiguous, overly broad, unduly
            burdensome and/or directed to irrelevant information that is disproportionate to the

                                                   79
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 99 of 102 PageID #: 31022




             needs of the case and seeks irrelevant information in seeking “[a]ll persons with
             knowledge of the topics in Paragraphs 1-54” and “the existence and location of
             documents relating to the topics in Paragraphs 1-54.”

         e) Defendants further object that the Topic is vague and ambiguous on the basis that it
            relies on defined terms (for the reasons set forth in the General Objections), is
            improperly compound, grammatically incorrect, and/or internally inconsistent.

         f) Defendants further object that the Topic is vague, ambiguous, overly broad, and unduly
            burdensome insofar as it is not bounded by any timeframe, geographic information, or
            other limitations that would sufficiently narrow the topic to relevant, reasonably
            ascertainable subject matter.

         g) Defendants further object to the extent that this Topic is vague, ambiguous, overbroad,
            unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative
            or cumulative of other discovery, particularly insofar as it contains any of the defined
            terms for which Defendants provided objections above and/or the term “all.”

         h) Defendants further object to this Topic as seeking information that is not relevant to
            any claim or defense at issue in this litigation and/or which is not proportional to the
            needs of the case.

         i) Defendants further object that the Topic seeks information which is more properly
            sought through other types of discovery including interrogatories and requests for
            production.

         j) Defendants further object that this topic is duplicative of other topics in this Notice.

         Subject to and without waiving its General and Specific Objections, Defendants do not

  agree to designate a witness to testify regarding this topic.




                                                   80
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 100 of 102 PageID #: 31023




    Dated:   June 17, 2021               Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Michael J. Farnan_______________
                                         Brian E. Farnan (#4089)
                                         Michael J. Farnan (#5165)
                                         919 North Market Street, 12th Floor
                                         Wilmington, DE 19801
                                         (302) 777-0300
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         Edward R. Reines (admitted pro hac vice)
                                         Derek C. Walter (admitted pro hac vice)
                                         Kaitlin Paulson (admitted pro hac vice)
                                         Concord Cheung (admitted pro hac vice)
                                         WEIL, GOTSHAL & MANGES LLP
                                         201 Redwood Shores Parkway
                                         Redwood Shores, CA 94065
                                         Tel: (650) 802-3000
                                         Fax: (650) 802-3100
                                         edward.reines@weil.com
                                         derek.walter@weil.com
                                         kaitlin.paulson@weil.com
                                         concord.cheung@weil.com

                                         Attorneys for Invitae Corp., ArcherDX, Inc. and
                                         ArcherDX, LLC




                                         81
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 101 of 102 PageID #: 31024




                                     CERTIFICATE OF SERVICE


          I, Brian E. Farnan, hereby certify that on June 17, 2021, copies of the foregoing were

   caused to be served on the following as indicated:

    Via E-Mail                                      E-Mail
    Jack B. Blumenfeld                              William G. Gaede, III
    Derek J. Fahnestock                             Bhanu K. Sadasivan
    Anthony D. Raucci                               Mandy H. Kim
    Morris, Nichols, Arsht & Tunnell LLP            Jodi Benassi
    1201 North Market Street                        MCDERMOTT WILL & EMERY LLP
    P.O. Box 1347                                   wgaede@mwe.com
    Wilmington, DE 19899                            bsadasivan@mwe.com
    jblumenfeld@morrisnichols.com                   mhkim@mwe.com
    dfahnestock@morrisnichols.com                   jbenassi@mwe.com
    araucci@morrisnichols.com
                                                    Attorneys for Plaintiff Natera, Inc.
    Attorneys for Plaintiff Natera, Inc.


                                                /s/ Brian E. Farnan
                                                Brian E. Farnan (Bar No. 4089)




                                                  82
Case 1:20-cv-00125-LPS Document 327-1 Filed 09/10/21 Page 102 of 102 PageID #: 31025




                                     CERTIFICATE OF SERVICE

          I, Brian E. Farnan, hereby certify that on June 17, 2021, a copy of Defendants’ Responses

   and Objections to Plaintiff Natera, Inc.’s Notice of Deposition Pursuant to Fed. R. Civ. P.

   30(b)(6) was served on the following as indicated:

   Via E-Mail                                        Via E-Mail
   Jack B. Blumenfeld                                William G. Gaede, III
   Derek J. Fahnestock                               Bhanu K. Sadasivan
   Anthony D. Raucci                                 Mandy H. Kim
   Morris, Nichols, Arsht & Tunnell LLP              Jodi Benassi
   1201 North Market Street                          MCDERMOTT WILL & EMERY LLP
   P.O. Box 1347                                     Natera-ArcherDXMWETeam@mwe.com
   Wilmington, DE 19899
   jblumenfeld@morrisnichols.com                     Attorneys for Plaintiff Natera, Inc.
   dfahnestock@morrisnichols.com
   araucci@morrisnichols.com

   Attorneys for Plaintiff Natera, Inc.


                                                        /s/ Brian E. Farnan
                                                        Brian E. Farnan (Bar No. 4089)
